DETAILED ACTION

Response to Arguments
Rejections under 112 are withdrawn in light of amendment.
Applicant's arguments filed on page 8 with respect to rejections to claim 9 have been fully considered but they are not persuasive.  Applicant argues that 

    PNG
    media_image1.png
    58
    711
    media_image1.png
    Greyscale

The office respectfully disagrees.  The limitation that is at issue in full is “receiving an input of a known dimension of a feature on the person to be measured or on a reference target within 12 inches of the person to be measure”, and the office select to address “receiving an input of a known dimension of a feature on the person to be measured… within 12 inches of the person to be measure”,  thus “or on a reference target…” argued by applicant is an optional limitation, irrelevant in the office action. As acknowledged by applicant in the same paragraph in the argument, “de Jong teaches, refers to the determination of the proper distance between the camera and the person that is the subject of the photograph”, therefore de Jong teaches the limitation and the argument presented by applicant is not persuasive.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 8, 24-25 is/are rejected under 35 U.S.C. 35 USC § 102(a)(1) as being anticipated by de Jong (US20130108121).

Regarding claim 1, de Jong teaches a computer-implemented method to determine clothing dimensions of a person to be measured, the method for use with a mobile smart phone and at least one server, the method comprising: 
receiving an input of a known dimension of a feature of the person to be measured ([0010], profile images of himself/herself, and--preferably--of a reference object), wherein the input is made on the mobile smart phone ([0011], mobile phone); 
capturing at least one photograph of the person with a camera of the mobile smart phone([0011], mobile phone/camera; [0018], two 2D images ), wherein the photograph includes the feature with the known dimension([0008], production of one or more images of himself/herself; [0018], in particular length and width-/depth dimensions (by depth dimensions is meant the measurements between the front and back side), after calibration using the reference object, can be determined ); 
developing a pixel map ([0010], profile; [0012], determine … person profiles of the person) of the photograph using a processor of the mobile smart phone or of the at least one server in communication with the mobile smart phone ([0011], the person sends those images to processing means … via … mobile phone/camera); 
identifying the feature having the known dimension and determining pixel dimensions of the feature ( [0015], some measures, such as length and width dimensions) using the pixel map([0015], directly from the person profiles and the reference object), and developing a scaling ratio based on the pixel dimensions and the known dimension for the feature([0016],  personal profiles are created (and scaled), from which some dimensions can be derived fairly readily); 
identifying an outline of the image of the person to be measured in the photograph or a portion thereof ([0013], determine, at least partially by using a data set with representations of virtual people or clothes, the requested clothes dimensions or clothes size of the person); 
determining a pixel dimension of one or more portions of the person to be measured( [0017], data sets which are not filled with data that represent virtual persons but with data that represent virtual clothes, either a (relatively small) set of virtual ready-to-wear suits in the available (that is already produced) sizes, or a (large) set of virtual tailored suits (yet to be manufactured under control of a complete set of detailed manufacturing or pattern measures)) ; and 
using the scaling ratio to convert the pixel dimension of the one or more portions of the person to be measured to a sizing dimensions( [0016], from the images (pictures) transmitted by the customer (two) personal profiles are created (and scaled), from which some dimensions can be derived fairly readily, while other dimensions--or even the best fitting ready-to-wear clothes size (e.g. size 52)--are derived by "matching" with the representations in the data set, so that the best fitting (additional) clothes dimensions for the transmitted profiles can be determined).
de Jong does not expressly teach “wherein a visual indicator is displayed on a screen of the mobile smart phone to a user of the mobile smart phone, wherein the visual indicator indicates orientation of the camera, orientation of the person, or distance of the person from the camera”.
However, Non-Functional Descriptive material MPEP 2111.05 states: USPTO personnel need not give patentable weight to printed matter absent a new and unobvious functional relationship between the printed matter and the substrate.  In context of instant application, the visual indicator displayed screen is print matter that has no functional relationship to method steps of “developing a pixel map … identifying the feature having the known dimension and determining pixel dimensions of the feature using the pixel map … ” etc., therefore the visual indication is not given patentable weight thus the visual indicator does not further limit the scope of the claim.
Regarding claim 2, de Jong teaches the computer-implemented method of claim 1, wherein the known feature of the person to be measured is a vertical height of the person to be measured ([0015], some measures, such as length and width dimensions, rather directly from the person profiles and the reference object).
Regarding claim 8, de Jong teaches the computer-implemented method of claim 1, wherein capturing at least one photograph of the person comprises capturing a front elevation photograph and a side elevation photograph of the person to be measured ( Claim limitations directed to the content of information and lacking a requisite functional relationship are not entitled to patentable weight because such information is not patent eligible subject matter under  35 U.S.C. § 101, see Praxair Distribution, Inc. v. Mallinckrodt Hosp. Prods. IP Ltd., 126 USPQ2d 1749 (Fed. Cir. 2018).  In this case, the elevation photographs have no functional relationships on the method steps on processing general images in the claim).
Claims 24-25 are reciting a camera with a visual indicator on screen  in claim 1. Since de Jong teaches a camera, as shown in the rejection to claim 1 above, and the visual indicator is also identified as print matter shown above, claims 24-25 are also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the way the invention was made.




Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over de Jong.

Regarding claim 9, de Jong teaches a computer-implemented method to determine clothing dimensions of a person to be measured, the method for use with a mobile smart phone and at least one server, the method comprising: 
receiving an input of a known dimension of a feature of the person to be measured ([0010], profile images of himself/herself, and--preferably--of a reference object), wherein the input is made on the mobile smart phone ([0011], mobile phone); 
capturing at least one photograph of the person with the mobile smart phone([0011], mobile phone/camera; [0018], two 2D images ), wherein the photograph includes the feature with the known dimension([0008], production of one or more images of himself/herself; [0018], in particular length and width-/depth dimensions (by depth dimensions is meant the measurements between the front and back side), after calibration using the reference object, can be determined ); 
developing a pixel map ([0010], profile; [0012], determine … person profiles of the person) of the photograph using a processor of the mobile smart phone or of the at least one server in communication with the mobile smart phone ([0011], the person sends those images to processing means … via … mobile phone/camera); 
identifying the feature having the known dimension and determining pixel dimensions of the feature ( [0015], some measures, such as length and width dimensions) using the pixel map([0015], directly from the person profiles and the reference object), and developing a scaling ratio based on the pixel dimensions and the known dimension for the feature([0016],  personal profiles are created (and scaled), from which some dimensions can be derived fairly readily); 
identifying an outline of the image of the person to be measured in the photograph or a portion thereof ([0013], determine, at least partially by using a data set with representations of virtual people or clothes, the requested clothes dimensions or clothes size of the person); 
determining a pixel dimension of one or more portions of the person to be measured( [0017], data sets which are not filled with data that represent virtual persons but with data that represent virtual clothes, either a (relatively small) set of virtual ready-to-wear suits in the available (that is already produced) sizes, or a (large) set of virtual tailored suits (yet to be manufactured under control of a complete set of detailed manufacturing or pattern measures)) ; and 
using the scaling ratio to convert the pixel dimension of the one or more portions of the person to be measured to a sizing dimensions( [0016], from the images (pictures) transmitted by the customer (two) personal profiles are created (and scaled), from which some dimensions can be derived fairly readily, while other dimensions--or even the best fitting ready-to-wear clothes size (e.g. size 52)--are derived by "matching" with the representations in the data set, so that the best fitting (additional) clothes dimensions for the transmitted profiles can be determined).
de Jong does not expressly teach within 12 inches of the person to be measured.
However, de Jong teaches images taken from different positions and from a known distance from the customer ([0032]).  
Therefore, such a distance needs to be determined to be optimal for taking pictures for clothing measurement in de Jong, and 12 inches could be characterized as routine experimentation, see MPEP 2144.05 II B
Claims 21-23 are reciting a camera with a visual indicator on screen in claim 9. Since de Jong teaches a camera, as shown in the rejection to claim 9 above, and the visual indicator is also identified as print matter shown above, claims 21-23 are also rejected.

Claims 3-7, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over de Jong in view of CHENG (CN 107270829).
 	Regarding claim 3, de Jong teaches the computer-implemented method of claim 1.
de Jong does not expressly teach wherein using the scaling ratio to convert the pixel dimension of the one or more portions of the person to be measured to the sizing dimensions is done for the person's arm length or inseam.
However, CHENG teaches using the scaling ratio to convert the pixel dimension of the one or more portions of the person to be measured to the sizing dimensions is done for the person's arm length (Page 3, para 4-5) or inseam.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of de Jong and CHENG, by calculating arm length in de Jong with the method taught by CHENG, with motivation to take complete measurement of human body.
Regarding claim 4, de Jong teaches the computer-implemented method of claim 1. 
de Jong does not expressly teach sending the outline of the image to a user with sliders to identify an exact location of the person's chest front, chest side, waste front, waist side, hip front, hip side; calculating hip front/hip side, waist front/waist side, chest front/chest side; putting the chest front, chest side, waist front, waist side, hip front, hip side, hip front/hip side, waist front/waist side, chest front/chest side inputs into a regression-derived formula wherein equation weights are found by regression of a sample pool of at least 30 people; using the regression-derived formula to determine an estimate  of the person's girth at the person's waist and chest.

However, CHENG teaches 
sending the outline of the image to a user with sliders to identify an exact location of the person's chest front, chest side, waste front, waist side, hip front, hip side (Fig. 4 and 5); 
calculating hip front/hip side, waist front/waist side, chest front/chest side (Fig. 4 and 5); 
putting the chest front, chest side, waist front, waist side, hip front, hip side, hip front/hip side, waist front/waist side, chest front/chest side inputs into a regression-derived formula (page 9, para 1-10); 
using the regression-derived formula to determine an estimate (within 5% accuracy) of the person's girth at the person's waist and chest (page 9, para 1-10)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of de Jong and CHENG, by calculating girth at waist and chest in de Jong with the method taught by CHENG, with motivation to take complete measurement of human body.
de Jong and CHENG does not expressly teach 
wherein equation weights are found by regression of a sample pool of at least 30 people.
However, CHENG further teaches
weights are found by regression of a sample pool of people (Page 3, human vital statistics data the preset number of samples comprising different ages, different sexes and/or different type of human vital statistics data sample).
Therefore, number of people needs to be determined to be optimal for establishing the regression formula in de Jong in view of CHENG, such as at least 30 people, could be characterized as routine experimentation, see MPEP 2144.05 II B.

Regarding claim 5, de Jong in view of CHENG  teaches the computer-implemented method of claim 4, wherein the sizing dimensions determined using the scaling ratio from direct pixel map to actual dimension includes arm length and inseam, and the sizing dimensions determined by the regression-derived formula includes the person's chest girth and waist girth, such that the sizing dimensions all together include arm length, inseam, waist girth, and chest girth(page 9, para 1-10); and 
further comprising determining a garment size by looking for a closest match between the sizing dimensions and dimensions in a database that correlates with clothing sizes of a product offering (non-elected invention, therefore the merit is not examined).

Regarding claim 6, de Jong in view of CHENG teaches the computer-implemented method of claim 4, wherein at least some of the sizing dimensions are determined by using the scaling ratio with the pixel map of portions of the outline of the image of the person and at least some of the sizing dimensions are by using the regression-derived formula (page 9, para 1-15).
Regarding claim 7, de Jong in view of CHENG teaches the computer-implemented method of claim 4, wherein at least some of the sizing dimensions are determined by using the scaling ratio with the pixel map of portions of the outline of the image of the person and at least some of the sizing dimensions are by using the regression-derived formula (page 9, para 1-15); and 
further comprising determining a garment size by looking for a closest match between the sizing dimensions and dimensions in a database that correlate with clothing sizes of a product offering (non-elected invention, therefore the merit is not examined).

Claims 10 and 11 recite the same subject matter as in claims 9 and 4-7, thus are also rejected.

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712. The examiner can normally be reached 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661